First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/477,757 and 62/637,027, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Since the instant application claims the benefit under 35 USC § 119(e) of Provisional applications 62/477,757 filed March 28, 2017 and 62/637,027 filed March 1, .

Information Disclosure Statement
Applicant’s duty to disclose information material to patentability to the claimed invention is noted.
In the instant application, it is duly noted that Applicant has submitted an information disclosure statement with a total of over 300 references.  While the Examiner has made every effort to thoroughly review these references, one could have very well missed a pertinent document.
As noted by the court, applicant has an obligation to call the most pertinent prior art to the attention of the Patent Office in a proper fashion. Burying one reference amongst a large number of other IDS references is like citing nothing. PENN YAN BOATS, INC. v. SEA LARK BOATS, INC., 175 USPQ 260 (DC Sfla 1972). Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (U.S. Dist. N. Dist. IN 1992).

Specification
The use of the term CREMOPHOR EL™, METHOCULT™, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Improper Markush Grouping
Claims 1-11 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
The Markush grouping of claims 1-11 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use that flows from the substantial structural feature for the following reasons: 
The claims recite a “p38 MAPK inhibitor” and claims 3 and 8 recite compounds with various chemical structures:

    PNG
    media_image1.png
    143
    286
    media_image1.png
    Greyscale
(SB 203580); 
    PNG
    media_image2.png
    168
    264
    media_image2.png
    Greyscale
(dormapimod);


    PNG
    media_image3.png
    143
    232
    media_image3.png
    Greyscale
(LY2228820); 
    PNG
    media_image4.png
    209
    271
    media_image4.png
    Greyscale
(VX-702);


    PNG
    media_image5.png
    150
    255
    media_image5.png
    Greyscale
(losmapimod); 
    PNG
    media_image6.png
    133
    392
    media_image6.png
    Greyscale
(skepinone-L), etc. and, thus, the compounds do not share a single structural similarity.  In other words, the compounds lack a structural feature that would be essential to the activity/function of the claimed compounds.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7 and 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification.  The invention being claimed 
The instant application does not sufficiently describe the invention as it relates to “p38 MAPK inhibitor”.
In Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, the court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials. Fiers , 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe , 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .”).

In addition, the MPEP §  2163, I (A) states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, “is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  
Here, although the claims recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the specification.  In addition, based on the functional characteristics recited by the instant claims, the instant claims would include compounds discovered at a later date.  Given the potentially 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claims 3 and 8 recite the limitation “wherein the p38 MAPK inhibitor is selected from the group consisting of SB203580; Doramapimod (BIRB 796); SB202190 (FHPI); Ralimetinib (LY2228820); VX-702; PH-797804; VX-745; TAK-715; Pamapimod (R-1503, Ro4402257); BMS-582949; SB239063; Losmapimod (GW856553X); Skepinone-L, Pexmetinib (ARRY-614); Hydroxyquinazoline; AL 8697; AMG 548; AMG-47a; ARRY-797, CGH 2466 dihydrochloride; CMPD-1; CV-65; D4476 DBM 1285 dihydrochloride; EO 1428; JX-401; Losmapimod/GW856533X; ML 3403; p38/SAPK2 Inhibitor (SB 202190); Pamapimod; PD 169,316; R1487, Saquayamycin B1; SB 202190; SB 203580; SB 706504; SB202190 Hydrochloride); SB203580; SB220025; SB239063; SB242235; SCIO-323, SCIO 469; SD-169; SKF 86002 dihydrochloride; SX 011; TA 01; TA 02; TAK 715; VX-745; or VX-702”.
The claims recite some compounds in duplicate or triplicate (see bold) and, there is no apparent reason for said recitation and
There is “)” but not the corresponding “(“ and, thus, the intend of the close bracket is unclear; and
Claim 5 recites “(e.g., at the same time as, or 1-24 hours before, each additional dose of).  The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For these reasons, the metes and bond of the claimed invention is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaffe et al. (US 2014/0011759, MASSACHUSETTS INSTITUTE OF TECHNOLOGY 

As per claim 1, Massachusetts discloses a method of reducing resistance to chemotherapy in a subject who has cancer (a method for of sensitizing cancer cells to chemotherapy (reducing resistance to chemotherapy) in a subject who has drug resistant cancer; paragraphs [0007]-[0008], [0122]-[0123]), the method comprising administering to the subject an effective amount of a p38 MAPK inhibitor, such as, SB203580, prior to administering chemotherapy (the method comprising administering to the subject an effective amount of a p38 MAPK inhibitor prior to administering chemotherapy; paragraphs [0007]-[0008], [0047], [0122]-[0123]; claims 1-3 and 9).

As per claim 3, Massachusetts discloses the method of claim 1, and further discloses wherein the p38 MAPK inhibitor is selected from the group consisting of SB203580 (wherein the p38 MAPK inhibitor is SB203580; paragraph [0047]).

As per claim 5, Massachusetts discloses the method of claim 1, and further discloses wherein at least one dose of the p38 MAPK inhibitor is administered 2-24 hours before a first dose of chemotherapy (wherein the p38 MAPK inhibitor is administered about 8 hours or more, such as one day before, administration of the chemotherapeutic; paragraphs [0047], [0122]-[0123]; claims 2 and 9), and optionally wherein additional doses of the p38 MAPK inhibitor are administered concurrently with (e.g., at the same time as, or 1-24 hours before, each additional dose of) chemotherapy.
The method of use taught by the reference is encompassed by the instant claims.
Claim(s) 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sabio et al. (WO 2016/198698 A2, CNIC FUNDACION CENTRO NACIONAL DE INVESTIGACIONES CARDIOVASCULARES CARLOS III et al. cited by applicant on IDS submitted 8/4/2020) (hereinafter 'Cnic').
As per claim 11, Cnic discloses a pharmaceutical composition (a pharmaceutical composition; page 5, lines 18-21; page 24, lines 10-14) comprising a p38MAPK inhibitor (comprising a p38 MAPK inhibitor; page 5, lines 18-21; page 17, lines 14-17; page 24, lines 10-14; page 36, lines 13-18) and pirfenidone (and pirfenidone; page 19, lines 4-8; page 24, lines 10-14; page 36, lines 13-18), and a pharmaceutically acceptable carrier (and a pharmaceutically acceptable carrier; page 24, lines 10-14; claims 1-10).
The method of use taught by the reference is encompassed by the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yaffe et al. (US 2014/0011759, MASSACHUSETTS INSTITUTE OF TECHNOLOGY cited by applicant on IDS submitted 8/4/2020) (hereinafter 'Massachusetts') in view of Sabio et al. (WO 2016/198698 A2, CNIC FUNDACION CENTRO NACIONAL DE INVESTIGACIONES CARDIOVASCULARES CARLOS III et al. cited by applicant on Lalaoui et al. (Cancer Cell, 2016, cited by applicant on IDS submitted 8/4/2020); the publication entitled 'Epidermal Growth Factor Receptor Is Expressed And Active In A Subset Of Acute Myeloid Leukemia' by Mahmud, H. et al. cited by applicant on IDS submitted 8/4/2020 (hereinafter 'Mahmud') and Mahtani et al. (Molecular and Cellular Biology, 2001).
Claims 1-5, 11 and 12
Massachusetts discloses a method of reducing resistance to chemotherapy in a subject who has cancer, particularly those with high basal levels of phosphorylated EGFR, by administering an EGFR inhibitor, such as, SB203580, which targets p38 MAPK (see the entire article, Abstract; claims 1-3 and 9).  The reference also teaches EGFR inhibition sensitizes cancer cells to chemotherapy (i.e., reducing resistance to chemotherapy) in a subject who has drug resistant cancer (see paragraphs [0007]-[0008], [0122]-[0123]) and administering to the subject an effective amount of a p38 MAPK inhibitor, such as, SB203580, prior to administering chemotherapy (the method comprising administering to the subject an effective amount of a p38 MAPK inhibitor prior to administering chemotherapy as recited by instant claim 5; paragraphs [0007]-[0008], [0047], [0122]-[0123]; claims 1-3 and 9). 

The instant claims differ from the reference by reciting (i) additional p38 MARK inhibitors, such as, ralimetinib (LY2228820; see instant claims 3 and 12); (ii) further administering an effective amount of pirfenidone with the p38 MAPK inhibitor (see instant claims 4 and 11 and (iii) the cancer is acute myelogenous leukemia (AML) (see instant claim 2).


Cnic discloses compounds such as, doramapimod and pirfenidone as p38 MAPK inhibitors (see the entire article, especially page 4, line 4- page 5, line 14; claims 1-13);  
Lalaoui teaches p38 inhibition, utilizing LY2228820, VX-702, VX-745 or TAK-715;  enhances the anti-leukemic activity of birinapant, a chemotherapy, in the cell death of AML cells (see the entire article, especially Results, pages 147-155; Discussion, page 156, last paragraph); and
Mahmud teaches increased expression of phosphorylated levels of EGFR in AML.

Based on the teachings in the art at the time of the present invention and the level of skill of the ordinary artisan in the pharmaceutical/medical art, the modification of the method of Massachusetts, by replacing SB203580 with another p38 inhibitor, such as, doramapimod, pirfenidone, LY2228820, etc. or the combination of pirfenidone with another p38 inhibitor, such as, LY2228820 is rendered prima facie obvious.  The motivation to replace or to combine the compounds is based on the teachings in the art as evidenced by Cnic and Lalaoui that said compounds are p38 MAPK inhibitors.  
Additionally,
As recognized by MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the  combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409); and
As recognized by MPEP § 2144.06(I):

    PNG
    media_image7.png
    325
    639
    media_image7.png
    Greyscale

Thus, the combination of pirfenidone with another p38 inhibitor, such as, LY2228820, as recited by instant claims 4, 11 and 12, would have been prima facie obvious to the skilled artisan in the art at the time of the present invention.  As noted above, the idea to combine flows logically from their having been individually taught in the prior art for the same purpose, i.e., inhibition of p38 MAPK.

Claim 4 differs by reciting the treatment of AML.  
However, Mahmud teaches increased expression of phosphorylated levels of EGFR in AML and Massachusetts teaches the combination of p38 MAPK inhibitor and chemotherapy in treating patients with an increased expression of phosphorylation levels of EGFR (see Mahmud, especially Abstract and page 2, 2nd col., last paragraph Massachusetts, especially paragraph [0006]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention, to utilize the method disclosed by Massachusetts, for treating cancers which have a high level of phosphorylated EGFR causing them to be resistant to chemotherapy, for the treatment of acute myelogenous leukemia, which is taught by Mahmud to have a high level of phosphorylated EGFR.

Claims 6-10
Claims 6-10 further differ by reciting the limitation “identifying whether a subject who has cancer is in need of a treatment for reducing resistance to chemotherapy” by comparing the phosphorylated tristetraprolin (phospho-TTP) in a sample comprising the cells from the cancer with a reference sample and identifying a subject with levels above the reference as in need of treatment for reducing resistance to chemotherapy.
Mahtani et al. teaches phosphorylation of tristetraprolin is mediated by activation of p38 MAPK (see the entire article, especially Abstract; page 6466, paragraph bridging 1st and 2nd cols.).
Based on the teaching of Mahtani and the knowledge in the art as to the use of p38 MAPK inhibitors to sensitize cancer cells to chemotherapy, it would have been obvious to the skilled artisan in the art at the time of the present invention that increased activation of p38 MAPK, measured by the increase level of phosphorylated TTP in cancer cells as compared to non-cancer cells, would be useful in the identification of cancer patients for which the method as taught Massachusetts would be useful.
Therefore, the claimed invention is rendered prima facie obvious based on the teachings Massachusetts in view of Sabio et al. (WO 2016/198698 A2, CNIC Lalaoui et al. (Cancer Cell, 2016, cited by applicant on IDS submitted 8/4/2020); the publication entitled 'Epidermal Growth Factor Receptor Is Expressed And Active In A Subset Of Acute Myeloid Leukemia' by Mahmud, H. et al. cited by applicant on IDS submitted 8/4/2020 (hereinafter 'Mahmud') and Mahtani et al. (Molecular and Cellular Biology, 2001).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/BARBARA P BADIO/Primary Examiner, Art Unit 1628